DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Groups I and IV in the reply filed on January 18, 2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 13-14, 21, and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang et al (PGPub 2020/0230742 filed January 22, 2019).
Regarding Claim 8, Fang teaches a method of manufacturing a composite-to-metal hybrid vane (Abstract), the method comprising:
treating a surface of a vane ([0031]- treating the surface of a titanium substrate) with a pulsed laser ([0033]- using a pulsed laser), the vane comprising a titanium alloy ([0031]- treating the surface of a titanium substrate);
generating a porous oxide layer on a contact surface of the vane ([0044]- generating a porous oxide layer);
infiltrating the porous oxide layer with at least one of an adhesive, primer, or composite resin matrix ([0031]- Depending upon the type of substrate bonding desired, the adhesive may be a primer or an adhesive, or any material that is useful in producing an adhesive bond, and may include combinations of such materials); and
coupling a composite laminate to the vane ([0031]- joining the titanium substrate 20 to be with a second substrate 24 (e.g., a metallic substrate, a composite substrate, etc.)).

Regarding Claim 13, Fang further teaches infiltrating the porous oxide layer includes only the adhesive ([0039]- adhesive infiltrates the porous oxide layer).

Regarding Claim 14, Fang further teaches treating the surface of the vane with the pulsed laser further comprises applying a pulsed laser beam to the surface of the vane along a predefined geometric pattern ([0034]- The relative movement between the laser beam 30 and the substrate 20 may follow a predetermined pattern; e.g., a two dimensional pattern or a three-dimensional pattern).

Regarding Claim 21, Fang further teaches prior to treating the surface of the vane the method comprises: determining a predetermined set laser path corresponding to a predefined geometric pattern ([0034]- the laser beam follows a predetermined pattern thus the path was determined); and
applying, via a laser, a pulsed laser beam ((0033]- applying a pulsed laser) to the contact surface of the vane along the predefined geometric pattern ((0033]- applying a pulsed laser), the pulsed laser beam configured to contact the contact surface at a substantially normal angle relative to the contact surface (Fig. 5- the laser is applied at a substantially normal angle relative to the contact surface).

Regarding Claim 23, Fang further teaches the predetermined set laser path is a three- dimensional path corresponding to the predefined geometric pattern of the contact surface, wherein the contact surface has a complex three-dimensional surface ([0040]- The present disclosure method can be applied to contoured titanium components; i.e., applied to a component surface having at least one portion that is contoured with one or more geometric features that prevent direct line of sight laser beam impingement).

Regarding Claim 24, Fang further teaches the predefined geometric pattern comprises at least one of a linear array pattern, a perpendicular crosshatch pattern, or a rotating linear array ([0034]- The relative movement between the laser beam 30 and the substrate 20 may follow a predetermined pattern; e.g., a two dimensional pattern or a three-dimensional pattern).

Regarding Claim 25, Fang further teaches a topography of the contact surface after applying the pulsed laser beam to the contact surface is more uniform relative to an alkaline etching surface treatment ([0044]- the pulsed laser beam showed better bond performance (thus a more uniform contact surface) compared alkaline etching.

Regarding Claim 26, Fang further teaches applying the pulsed laser beam to the contact surface further comprises forming an open pore oxide structure on the contact surface ([0044]- generating a porous oxide layer; [0039]- The term “open porous morphology” is used to indicate that the produced oxide layer 32B has open pores configured to permit an adhesive 31).

Regarding Claim 27, Fang further teaches the laser is configured to travel along a three- dimensional path and treat a complex three-dimensional surface of the contact surface ([0040]- The present disclosure method can be applied to contoured titanium components; i.e., applied to a component surface having at least one portion that is contoured with one or more geometric features that prevent direct line of sight laser beam impingement).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (PGPub 2020/0230742 in view of Jevons (PGPub 2010/0296942).
Regarding Claim 9, Fang does not appear to explicitly teach coupling the composite laminate to the titanium alloy further comprises co-curing the composite laminate and the adhesive.
Jevons teaches an alternative method of forming a composite blade (Abstract) wherein the composite can be co-cured [0045] in order to provide the best possible bond surface and provide superior mechanical properties over other types of bonding [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fang to include co-curing the composite as taught by Jevons with reasonable expectation of success to provide the best possible bond surface and provide superior mechanical properties over other types of bonding [0045]. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (PGPub 2020/0230742 in view of MacAdams (PGPub 2016/0121591).
Regarding Claims 10 and 11, Fang does not appear to explicitly teach coupling the composite laminate to the titanium alloy further comprises secondary bonding of the composite laminate with the adhesive or applying the composite laminate to the adhesive prior to coupling the composite laminate to the vane (co-bonding).
MacAdams teaches an alternative method of making a composite (Abstract) wherein secondary bonding or co-bonding is the preferred method of forming a composite [0022] in order to increase bond strength by chemically bonding the composite [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fang to include secondary bonding or co-bonding the composite as taught by MacAdams with reasonable expectation of success to increase bond strength by chemically bonding the composite [0022].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (PGPub 2020/0230742 in view of MacAdams (PGPub 2016/0121591) and Wadsworth (PGPub 2018/0179989).
Regarding Claims 12, Fang and MacAdams do not appear to explicitly teach applying the composite laminate to the adhesive further comprises applying the composite laminate via liquid molding techniques including resin transfer molding, autoclave processing techniques, or compression molding techniques.
Wadsworth teaches an alternative method of forming a composite (Abstract) wherein applying the composite laminate to the adhesive further comprises applying the composite laminate via liquid molding techniques including resin transfer molding, autoclave processing techniques, or compression molding techniques [0047] to increase the pressure at the bondline and improve bonding [0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fang and MacAdams to include applying the composite laminate via liquid molding techniques including resin transfer molding, autoclave processing techniques, or compression molding techniques as taught by Wadsworth with reasonable expectation of success to increase the pressure at the bondline and improve bonding [0047].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (PGPub 2020/0230742 in view of Shapiro (PGPub 2018/0147658).
Regarding Claims 22, Fang does not appear to explicitly teach prior to the applying, coupling the laser to a computer numeric control (CNC) tool.
Shapiro teaches an alternative method of applying a laser to a substrate (Abstract) wherein the laser is coupled to a computer numeric control (CNC) tool [0042] in order to improve or optimize the resolution with which a CNC machine can reproduce images on materials placed in the CNC machine [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fang to include coupling the laser to a computer numeric control (CNC) tool as taught by Shapiro with reasonable expectation of success to improve or optimize the resolution with which a CNC machine can reproduce images on materials placed in the CNC machine [0006].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        6/9/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712